 

EXHIBIT 10.1

 

CONTROL BLOCK SHARE TRANSFER AGREEMENT

 

THIS CONTROL BLOCK SHARE TRANSFER AGREEMENT is made effective as of the 16th day
of November, 2020, by and among QUANTA, INC., a Nevada (“Pubco” or “QNTA”) and
Eric Rice, the majority shareholder in Pubco (“Controlling Shareholder”) and
Phil Sands.

 

WHEREAS, The Controlling Shareholder is the registered and beneficial owner of
2,500,000 shares of Series A Preferred Stock in Pubco, which represents majority
voting control over Pubco by virtue of its 51% vote on all matters submitted to
a vote of the holders of Pubco common and preferred stock (the “Control Block”);

 

WHEREAS, Controlling Shareholder has agreed to transfer and assign to Phil Sands
all 2,500,000 shares of Series A Preferred Stock (the “Shares”) in order to
consummate the transition of Pubco into a holding company, without requiring
Pubco to further dilute its stock through the issuance of new shares (the
“Transaction”); and

 

WHEREAS, the Controlling Shareholder is expressly retaining ownership in
1,000,000 shares of Common Stock in Pubco, and believes in good faith that by
assigning the Shares to Phil Sands, QNTA will have a greater chance of success
and by extension, Controlling Shareholder will benefit over time due to an
increased stock price and expanded market for QNTA stock; and

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1. REPRESENTATIONS AND WARRANTIES OF controlling shareholder and pubco     1.1
Title and Authority of Controlling Shareholder. The Controlling Shareholder is
and will be as of the Closing, the registered and beneficial owner of and will
have good and marketable title to all of the aforementioned 2,500,000 shares of
Series A Preferred Stock held by him and will hold such free and clear of all
liens, charges and encumbrances whatsoever; and such shares of QNTA Stock held
by the Controlling Shareholder have been duly and validly issued and are fully
paid and non-assessable. The Controlling Shareholder has due and sufficient
right and authority to enter into this Agreement on the terms and conditions
herein set forth and to transfer the registered, legal and beneficial title and
ownership of the 2,500,000 shares of Series A Preferred Stock.     2.
MISCELLANEOUS PROVISIONS     2.1 Further Assurances. Each of the parties hereto
will co-operate with the others and execute and deliver to the other parties
hereto such other instruments and documents and take such other actions as may
be reasonably requested from time to time by any other party hereto as necessary
to carry out, evidence, and confirm the intended purposes of this Agreement.    
2.2 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.     2.3 Expenses. Each party will bear
their own respective costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including the legal fees, all fees and expenses of agents,
representatives and accountants, and other costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby.     2.4 Entire Agreement. This Agreement, and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.     2.5 Notices. All
notices and other communications required or permitted under to this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the addresses (or at such other address for a party
as will be specified by like notice) as on file with QNTA’s transfer agent.    
2.6 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.     2.7 Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.  
  2.8 Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.     2.9 Governing
Law. This Agreement will be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
therein.     2.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 



 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

QUANTA, INC.         By: /s/ Eric Rice     Authorized Signatory   Name: Eric
Rice   Title: Chief Executive Officer  

 

CONTROLLING SHAREHOLDER       /s/ Eric Rice   Eric Rice, holder of 2,500,000
shares of Series A Preferred Stock  

 

Phil Sands       /s/ Phil Sands   Phil Sands  

 





   

 